Citation Nr: 1737377	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-24 195	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent (prior to August 31, 2011 and from December 1, 2011 through August 14, 2016) and an initial rating in excess of 70 percent (from August 15, 2016) for posttraumatic stress disorder (PTSD) with major depressive disorder and polysubstance abuse in remission.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating), prior to August 15, 2016.

REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from May 2000 to August 2000 and on active duty from February 2003 to April 2004, with meritorious combat service in Iraq.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

A November 2011 rating decision granted a temporary total 100 percent rating for the Veteran's PTSD disability (pursuant to 38 C.F.R. § 4.29), effective August 31, 2011 through November 30, 2011.  [Because the maximum rating has been awarded for the period from August 31, 2011 through November 30, 2011, the matter of the rating for that period is moot and will not be further addressed.]

In June 2016, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

In September 2016, the Board remanded the Veteran's claim for a higher initial rating for his PTSD disability and a claim for a TDIU rating [raised in the context of the increased rating claim on appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)] for additional development and to satisfy notice requirements.

Thereafter, a February 2017 rating decision granted an increased 70 percent rating for the Veteran's PTSD disability, effective August 15, 2016.  [Because this award did not represent a total grant of benefits sought on appeal, the claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).]  The February 2017 rating decision also granted a TDIU rating, effective August 15, 2016.  [The claim for a TDIU rating prior to August 15, 2016 remains on appeal.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims, so that every possible consideration is afforded.

An April 2017 Social Security Administration (SSA) Inquiry (located in Virtual VA) reflects that the Veteran applied for SSA disability benefits and that such claim was denied.

On remand, a request to the SSA for a complete set of records pertaining to the Veteran, including any decision(s) and all medical evidence considered in making the decision(s), is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain for the record from the SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including any decision(s) and all medical evidence considered in making the decision(s).  Any negative search result is to be noted in the record and communicated to the Veteran.

2. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for higher initial ratings for PTSD with major depressive disorder and polysubstance abuse in remission, FOLLOWED BY readjudication of the claim for a TDIU rating prior to August 15, 2016 (AFTER any further development indicated and in light of the determination made on the increased rating issue).  If either claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claims.  38 C.F.R. § 20.1100(b) (2016).

